Citation Nr: 0821265	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Crohn's disease, 
including stomach and colon disabilities, as due to exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for Crohn's disease.  In 
December 2006, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  In April 2007, 
the Board remanded this matter for further evidentiary 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay of this matter is regrettable, for 
reasons explained below, the Board concludes that this matter 
must again be remanded for additional evidentiary 
development.  

The veteran essentially contends that his Crohn's disease had 
an onset in service.  He claims that while stationed in 
Vietnam he drank contaminated water which led to his current 
gastrointestinal disabilities.  Service medical records show 
that in December 1968, he was seen for nausea, diarrhea, and 
vomiting.  In February 1969, he complained of blood in the 
stools and the diagnosis was constipation. In February 1970, 
he was treated for mild gastroenteritis.  In September 1970, 
he was seen for complaints of nausea, vomiting, and diarrhea, 
sinus congestion, and malaise, and when he was seen the next 
day for diarrhea, he reported getting no relief from Lanotil 
and Kaopectate.  His separation examination in January 1971 
was negative for any pertinent findings.

On VA examination in April 2003, the diagnoses included 
"Crohn's disease with symptoms starting when he was in 
service."  The examiner went on to state that contaminated 
water was a "very unlikely cause of Crohn's disease" and that 
there was a "dearth of records of how the diagnosis was 
established."  

In April 2007, the Board remanded this matter for further 
evidentiary development, noting that given the veteran's 
symptoms in service as well as the VA examiner's opinion in 
2003, clarification should be obtained as to whether any 
post-service gastrointestinal disability is causally related 
to the in service symptoms.  

On VA examination in May 2007, the examiner noted that the 
veteran's c-file had been completely reviewed.  The examiner 
noted that the most recent colonoscopy in 2007 entailed 
multiple biopsies and no evidence of Crohn's disease was 
found.  A physical examination of the veteran was performed, 
at which time he complained of sporadic, intermittent 
diarrhea.  The diagnoses were internal hemorrhoids, perianal 
dermatitis to be further evaluated by dermatology; and no 
pathological documentation to support a diagnosis of Crohn's 
disease in clinical record.

The Board finds several problems with the VA examiner's May 
2007 report which must be resolved on remand.  First, the VA 
examiner did not opine whether the veteran's gastrointestinal 
disorders (hemorrhoids and perianal dermatitis) are related 
to service.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Second, a review of the claims file shows no documentation of 
a colonoscopy in 2007 (as mentioned by the VA examiner).  
Rather, the most recent colonoscopy shown in the claims file 
is in July 2006.  A related document titled "Operative 
Note", dated in July 2006, showed a pre-operative diagnosis 
including "chronic Crohn's disease for many years", but the 
postoperative diagnosis did not show Crohn's disease.  A 
surgical pathology report dated in July 2006 shows a 
preoperative and postoperative diagnosis of "Crohn's", but 
then in the biopsy of the terminal ileum, it is noted that 
there was no granulomas or evidence of Crohn's disease.  The 
VA examiner in May 2007 did not comment on these 
discrepancies.  Moreover, the VA examiner made no mention of 
the places in the record where a diagnosis of Crohn's disease 
was previously reported, including the 2003 VA examination 
report; a March 2004 VA treatment record; June 2006 VA 
treatment records; and the July 2006 documents cited above.  
Finally, the Board notes that the veteran and his 
representative have submitted internet excerpts which 
describe Crohn's disease as a chronic disease, which may have 
long bouts of remission.  Thus, the VA examiner should 
comment on the diagnoses of Crohn's disease made in the past, 
and indicate whether the veteran may have Crohn's disease in 
remission.  

Thus, pursuant to Stegall and in light of VA's duty to assist 
the veteran, the Board concludes that another VA medical 
examination, with opinion, must be obtained.  Additionally, 
pursuant to VA's duty to assist, on remand, current treatment 
records for the veteran, pertaining to any treatment 
regarding any gastrointestinal disabilities, including 
Crohn's disease, should also be obtained.

Since VA will schedule an examination, the veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may adversely affect the 
outcome of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1. With any assistance needed from the 
veteran, obtain any additional treatment 
records (VA or private) for the veteran, 
related to any treatment, including 
colonoscopy reports, he may have received 
related to any gastrointestinal 
disability or to Crohn's disease, dated 
from 2006 to the present.

2. Schedule the veteran for an 
appropriate VA examination in order to 
assess the nature and probable etiology 
of any current gastrointestinal 
disability, including Crohn's disease.  
The claims file must be made available to 
the examiner for review.  The examiner 
should identify any current disabilities, 
including whether the veteran has Crohn's 
disease.  

The examiner should specifically indicate 
whether the veteran has Crohn's disease, 
and whether such disease may be in 
remission.  The examiner should explain 
any discrepancies between any current 
diagnosis and any prior gastrointestinal 
diagnoses of record, to specifically 
include any prior diagnosis of Crohn's 
disease.  

The examiner should opine as to whether 
it is at least as likely as not (i.e., to 
a probability of 50 percent or greater) 
that any current gastrointestinal 
disability, to include Crohn's disease, 
is related to service (including the 
veteran's problems and symptoms for which 
he received treatment in service).  The 
examiner must explain the rationale for 
any opinion(s) given.

3. Review the evidence of record and 
adjudicate the claim.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim including the 
applicable legal authority, and afforded 
a reasonable period of time within which 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

